Citation Nr: 1223993	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to or aggravated by a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2007.  

By way of background, the Board remanded the Veteran's claims for further procedural and evidentiary development in May 2008 and May 2009.  
 

FINDING OF FACT

The Veteran's degenerative disc disease of the low back with right and left lower extremity radiculopathy was caused by his service-connected right knee disability.


CONCLUSION OF LAW

Degenerative disc disease of the low back with right and left lower extremity radiculopathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative disc disease of the low back with right and left lower extremity radiculopathy.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that he developed his current low back disorder as the result of postural abnormalities stemming from his service-connected right knee disability.  The Board notes that during the pendency of this appeal, the Veteran has also been granted service connection for a left knee disability as secondary to his right knee disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

At the outset of this discussion, the Board notes that a review of the record reveals that only the Veteran's dental records from his period of active service have been associated with his claims file, as the Veteran's remaining service treatment records are presumably unavailable.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A portion of the Veteran's reservist records are associated with his claims file, and they include a 1993 reservist service treatment indicating that while participating in basic training in 1990 during his period of active duty, the Veteran injured his right knee and underwent a lateral release procedure.  Furthermore, the Veteran reinjured his right knee while performing physical training during a period of inactive duty for training in November 1993, and the Veteran was later service-connected for his residual right knee disability.  

The Board notes the Veteran does not contend that he injured his low back during either his period of active duty or while performing inactive duty for training.  Rather, he asserts he developed his low back disorder as the result of postural abnormalities stemming from his service-connected right knee disability.

The evidence reflects that the Veteran developed low back pain in September 2000 and that he had no precipitating acute back injury.  In December 2000, a private magnetic resonance imaging (MRI) study revealed both degenerative changes and disc herniation of the Veteran's lumbar spine and as the Veteran's low back pain and associated radiculopathy symptoms continued he had a lumbar laminectomy in March 2001.  The Veteran began seeking VA medical care in 2005, which included treatment for his low back disorder, and he filed the instant service connection in January 2006, at which time he asserted his belief that he had developed his low back disorder as the result of his service-connected right knee disability.

The Veteran was afforded a related VA examination in November.  After examining the Veteran and diagnosing him with a chronic lumbar strain post laminectomy and diskectomy, the examiner opined that his low back disability was unrelated to his service-connected right knee disability and that he developed his low back disorder independently of his right knee disability.  In support of this opinion, the examiner stated that the Veteran developed his low back disorder in 2000, at which time he did not have significant right knee symptomatology or related surgery requiring him to use ambulatory devices such as crutches or a cane (thereby altering his gait).  However, the examiner did reference the Veteran's recent right knee surgery and related convalescence, but did not comment on the impact that the Veteran's convalescence may have had on his low back disorder.

Given the lack of the examiner's consideration of a theory of aggravation, to include any aggravation that may have occurred during the Veteran's convalescence from his right knee surgery, the Board remanded the Veteran's claim to obtain a new VA examination.  The examination was performed in July 2009 by the same VA examiner who conducted the Veteran's November 2008 VA examination.  The examiner reiterated his earlier opinion, adding that it is less likely than not that the Veteran's lower back disorder is aggravated by his service-connected right or left knee disabilities (as the Veteran was granted service connection for his left knee disability, as secondary to his right knee disability, since he was examined in 2008).  In support of this opinion, the examiner referred to the rationale rendered in conjunction with the 2008 examination.

The Veteran's primary care physician authored a letter in October 2009 in which he stated that he has treated the Veteran for his low back and knee disabilities since July 2009.  The physician recounted the Veteran's history of his bilateral knee disabilities, with the onset of the Veteran's right knee disability in 1990 when he injured his right knee and the onset of his low back and left knee disability in 2000 and 2005, respectively, with no known precipitating injury triggering the development of either disability.  The physician then opined that given the Veteran's 19-year history of a right knee disability, the Veteran likely developed both his left knee and low back disabilities as the result of postural shifts resulting from his painful right knee.

After receiving this positive medical opinion, the claims file was returned to the examiner who conducted the Veteran's 2008 and 2009 VA examinations for an addendum medical opinion.  In March 2010, the examiner again reviewed the evidence of record and reiterated his earlier opinion that the Veteran's low back disorder was unrelated to his right knee disability as he did not demonstrate an altered gait during either his 2008 or 2009 VA examinations.  The examiner stated that evidence of an altered gait is a predicate to a conclusion that the Veteran's low back disorder could be related to a knee disability.  The examiner added that neither he nor the Veteran's VA primary care physician examined or treated the Veteran in 2000 at the time of the onset of his low back disorder, and as such, any opinion regarding the etiology of his back disorder at that time would be speculative.

After reviewing the evidence of record, the Board finds that a sufficient medical opinion regarding a theory of aggravation has yet to be obtained.  In that regard, while the 2009 VA medical opinion states that the Veteran's current low back disorder is unrelated to either of the Veteran's service-connected bilateral knee disabilities, the examiner merely referred to the rationale of his 2008 medical opinion in support of this conclusion.  However, as noted above, the 2008 medical opinion provided no rationale to negate a theory of aggravation, but rather indicated that a convalescence from knee surgery could contribute to a low back disorder and referenced the Veteran's 2005 right knee surgery, without commenting upon the impact that the Veteran's related convalescence may have had on his low back disorder.  Similarly, the 2010 VA medical opinion fails to reference a theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

However, the Board finds that this lack of such a probative medical opinion regarding aggravation is not determinative of the Veteran's appeal, as the Board concludes that the evidence of record is nevertheless sufficient to support a theory of service connection.  In that regard, the Board finds the medical opinion authored by the Veteran's VA primary care physician to be probative.  The opinion is definitive, based on a history of treating the Veteran's knee and back impairments, is predicated on accurate history of Veteran's back and knee disorders, and is supported by a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the Board finds that the opinion should be afforded great probative weight.

Moreover, while it is true that this physician did not treat the Veteran at the time the Veteran developed his low back disorder, the lack of a medical professional's contemporaneous examination of a Veteran at the time of a developing disability by no means precludes the medical professional's ability to render a sufficient medical opinion at some later date.  Indeed, VA regularly relies on such retrospective medical opinions.  Moreover, as to the examiner's contention that the lack of evidence of an altered gait during the Veteran's 2008 and 2009 examinations is determinative of whether the Veteran's low back disability could be related to his knee impairment, the Board notes that the Veteran's treating VA primary care physician would have also observed the Veteran's gait during the course of the Veteran's routine care.  As such, the question of whether an altered gait is necessary to trigger a low back disorder as the result of knee impairment appears to be an issue on which competent medical professionals may disagree.  As such, the Board finds that the medical evidence of record regarding a theory of secondary service connection is in at least relative equipoise.  Accordingly, service connection for degenerative disc disease of the low back with right and left lower extremity radiculopathy is warranted.


ORDER

Service connection for degenerative disc disease of the low back with right and left lower extremity radiculopathy is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


